Mr. Justice Goodwin delivered the opinion of the court. This is an appeal from a judgment of the Circuit Court quashing and dismissing a writ of certiorari to review a proceeding of the Industrial Board which awarded to appellee $3,500 on a claim brought under the Workmen’s Compensation Act of 1913, on account of the death of her husband while in the employ of the appellant. The record discloses that the deceased was employed by appellant as chief engineer of its hospital, and as such it was his duty to superintend the upkeep and repair of the machinery, heating, ventilation and lighting systems; that he met his death as the result of a fall while coming down the rear stairway from the third floor. The appellee contends that as the structure used by the appellant contained elevators, high-pressure boilers, electric wiring and apparatus for generating and conducting electricity, and stairways, subject to the regulatory ordinances of the City of Chicago, and as the building itself was subject to the same ordinances, the business or enterprise of appellant came within clause 8, paragraph “b” of section 3 of the Workmen’s Compensation Act of 1913 [Cal. 111. St. Supp. 1916, ([ 5475(3)], and that, therefore, appellant was subject to the terms of the act, although it had not given notice of its election to be bound by it. The section in question is as follows: “3. (a) In any action to recover damages against an employer, engaged in any of the occupations, enterprises or businesses enumerated in paragraph (b) of this section, who shall elect not to provide and pay compensation to any employee, according to the provisions of this act, it shall not be a defense, that: First, the employee assumed the risks of the employment; second, the injury or death was caused in whole or in part by the negligence of a fellow-servant; or third, the injury or death was proximately caused by the contributory negligence of the employee. “(b) The provisions of paragraph (a) of this section shall only apply to an employer engaged in any of the following occupations, enterprises or businesses, namely: “1. The building, maintaining, repairing or demolishing of any structure; “2. Construction, excavating or electrical work; “3. Carriage by land qr water and loading or unloading in connection therewith; “4. The operation of any warehouse or general or terminal store houses; “5. Mining, surface mining or quarrying; “6. Any enterprise in which explosive materials are manufactured, handled or used in dangerous quantities; “7. In any enterprise wherein molten metal, or explosive or injurious gases or vapors, or inflammable vapors or fluids, or corrosive acids, are manufactured, used, generated, stored or conveyed in dangerous quantities; “8. In any enterprise in which statutory or municipal ordinance regulations are now or shall hereafter be imposed for the regulating, guarding, use or the placing of machinery or appliances, or for the protection and safeguarding of the employees or the public therein; each of which occupations, enterprises or businesses are hereby declared to be extrahazardous. ’ ’ The question before the court in this case, therefore, is as to whether appellant was an employer engaged in any of the “occupations, enterprises or businesses” enumerated in paragraph (b) above quoted. Clearly appellant’s sole business was that of maintaining a hospital; in no. way can such an enterprise be said to be extrahazardous as that term has been construed in the case of Uphoff v. Industrial Board of Illinois, 271 Ill. 312 [13 N. C. C. A. 80], where the court said, at page 317: “It is also plain that the Legislature only intended to include under paragraph (b) any such occupations, enterprises or businesses of the employer when they were properly considered to be ‘ extrahazardous. ’ It is true that the clause in subdivision 8 of said paragraph (b) calling all of these trades, businesses, enterprises or occupations extrahazardous was inserted for the purpose of making clear what was considered extrahazardous, but it is also clear that the Legislature did not intend to include work that everyone knows is not extrahazardous or even hazardous. ’ ’ Ñor does appellant seem to be engaged in an extra-hazardous enterprise merely because it occupies a building suitably large for its needs, and equipped with the apparently usual and customary freight and passenger elevators, system of high-pressure boilers, wiring and electrical apparatus for generating and conducting electricity, and a steam-heating system, although these appliances are, like many others in common, every-day use, subject to municipal regulations. When the Legislature attempts to subject enterprises to a new sort of liability not known to the common law, and without any affirmative election on the part of the employer, it would seem that the classification should be so clear that all employers would know at once whether they were or were not included. It logically follows from this that if the act does not, by its terms, clearly include an enterprise, then the Legislature, according to the ordinary canons of construction, cannot be presumed to have intended that the enterprise should fall within its terms. Any other construction would lead to doubt and uncertainty. While legislation of this kind, designed to promote the general welfare of the State, ought not to be so construed as to defeat its object, yet, on the other hand, it should not be so construed as to make it a net for the unwary. As we are, therefore, of the opinion that appellant’s business was not estrahazardous within the meaning of the term as defined by our Supreme Court, and is not included within the language of section 3, the judgments of the Circuit Court and the Industrial Board are reversed. Reversed.